      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 1 of 19


 1   Stuart M. Richter (CA 126231)
     stuart.richter@kattenlaw.com
 2   Gregory S. Korman (CA 216931)
     greg.korman@kattenlaw.com
 3   Andrew J. Demko (CA 247320)
     andrew.demko@kattenlaw.com
 4   KATTEN MUCHIN ROSENMAN LLP
     2029 Century Park East
 5   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 6   Facsimile:     310.788.4471

 7   Attorneys for Defendants BBVA Compass
     Bancshares, Inc., Simple Finance Technology
 8   Corp., BBVA Compass Financial
     Corporation, and Compass Bank
 9

10                              UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                 (OAKLAND COURTHOUSE)

13
     AMITABHO CHATTOPADHYAY, UNITE Case No. 4:19-cv-01541-JST
14   THE PEOPLE, individually and on behalf of
     all others similarly situated,            The Honorable Jon S. Tigar
15
                                                   DEFENDANTS’ REPLY IN SUPPORT OF
16                                                 MOTION TO DISMISS COMPLAINT
                  Plaintiffs,                      PURSUANT TO RULES 12(b)(2) AND
17                                                 12(b)(6)
           v.
18                                                 [Opposition to Plaintiff’s Request for Judicial
     BBVA COMPASS BANCSHARES, INC.,                Notice filed concurrently herewith]
19   SIMPLE FINANCE TECHNOLOGY
     CORP., BBVA COMPASS FINANCIAL                 Complaint Filed: March 25, 2019
20   CORPORATION, and COMPASS BANK,
21                Defendants.                      Date:          October 2, 2019
                                                   Time:          2:00 p.m.
22                                                 Place:         Courtroom 6, 2nd Floor
                                                                  Oakland Courthouse
23

24

25

26

27

28



                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                            PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
          Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 2 of 19



 1                                                      TABLE OF CONTENTS
 2   I.       Summary of Reply ...............................................................................................................1
 3
     II.      Plaintiff’s Section 1981 Claim Fails as a Matter of Law Because She Has Sued
 4            over Defendants’ Compliance with the Bank Secrecy Act and Its Implementing
              Regulations. ..........................................................................................................................4
 5

 6            A.         Plaintiff’s Section 1981 claim fails because the Bank Secrecy Act is a more
                         specific statute and therefore controls.......................................................................4
 7
              B.         Plaintiff’s Section 1981 claim is not plausible because Defendants were
 8
                         complying with the Bank Secrecy Act, not discriminating ......................................7
 9
              C.         Plaintiff fails to distinguish between the regulations governing account
10                       opening and identity verification. ...........................................................................10
11
     III.     Plaintiff’s Unruh Act Claim Fails as a Matter of Law Because the Policies
12            Plaintiff Challenges Further Public Policy and Are Non-Arbitrary....................................11

13   IV.      The BBVA Defendants Should Be Dismissed Because This Court Lacks
14            Personal Jurisdiction over Them and Because No Facts Are Pleaded against Them. ........13

15            A.         The BBVA Defendants are not subject to personal jurisdiction. ............................13

16            B.         Plaintiff’s claims against the BBVA Defendants fail because she pleads no
17                       facts against them. ...................................................................................................14

18   V.       Conclusion ..........................................................................................................................15

19

20

21

22

23

24

25

26

27

28
                                                     i
                        DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                   PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
       Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 3 of 19



 1                                                     TABLE OF AUTHORITIES
 2                                                                                                                                          Page(s)
 3   Cases
 4
     Brown v. 140 NM LLC,
 5      No. 17-cv-05782-JSW, 2019 WL 118425 (N.D. Cal. Jan. 7, 2019) ......................................... 13

 6   Brown v. GSA,
        425 U.S. 820 (1976) .................................................................................................................... 4
 7
     Calder v. Jones,
 8      465 U.S. 783 (1984) .................................................................................................................. 14
 9   Dasrath v. Continental Airlines, Inc.,
10      467 F. Supp. 2d 431 (D.N.J. 2006) ............................................................................................. 8

11   Innerlite, Inc. v. Zirc Dental Prod., Inc.,
        No. 13-7501, 2014 WL 12601024 (C.D. Cal. Sept. 2, 2014) ................................................... 15
12
     Koire v. Metro Car Wash,
13      40 Cal. 3d 24 (1985) ................................................................................................................. 11
14   Lazar v. Hertz Corp.,
15      69 Cal. App. 4th 1494 (1999) ................................................................................................... 12

16   Penny Newman Grain Co. v. Midwest Paint Servs., Inc.,
        Case No. No. CV-F-06-1020 OWW/DLB, 2007 WL 4531700, (E.D. Cal. Dec.
17      18, 2007) ................................................................................................................................... 14

18   Perez v. Wells Fargo & Co.,
        No. 17-CV00454-MMC, 2017 .................................................................................................... 9
19
     RadLAX Gateway Hotel, LLC v. Amalgamated Bank,
20
        566 U.S. 639 (2012) .................................................................................................................... 5
21
     Reddy v. Medquist, Inc.,
22      No. CV 10-1830-VBF, 2010 WL 11595765 (C.D. Cal. Apr. 29, 2010) .................................. 13

23   Sargoy v. Resolution Tr. Corp.,
        8 Cal. App. 4th 1039 (1992) ..................................................................................................... 11
24
     United States v. 103 Elec. Gambling Devices,
25      223 F.3d 1091 (9th Cir. 2000) .................................................................................................... 5
26
     Walden v. Fiore,
27      571 U.S. 277 (2014) .................................................................................................................. 13

28
                                                       ii
                          DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                     PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
       Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 4 of 19



 1   Williams v. Trans World Airlines,
        509 F.2d 942 (2d Cir. 1975)........................................................................................................ 8
 2
     Statutes
 3

 4   42 U.S.C. § 1981 ......................................................................................................................passim

 5   49 U.S.C. § 44902 ............................................................................................................................. 8

 6   31 U.S.C. §§ 5311 et seq., Bank Secrecy Act ..........................................................................passim

 7   Cal. Civ. Code §§ 51 et seq., Unruh Civil Rights Act .......................................................... 3, 12, 13
 8   Rules
 9   Fed. R. Civ. P. Rule 8 ............................................................................................................... 2, 8, 9
10   Fed. R. Civ. P. 12(b)(6).................................................................................................................. 14
11
     Regulations
12
     31 C.F.R. § 1020.220(a)(2) ......................................................................................................passim
13
     Exec. Order No. 11,935, 5 C.F.R. § 7.3 (1976) ................................................................................ 7
14
     Other Authorities
15
     https://www.fincen.gov/news-room/enforcement-actions (last accessed Aug. 27,
16       2019) ........................................................................................................................................... 3
17
     U.S. Const. Article II, § 1, cl. 6 ........................................................................................................ 7
18

19

20

21

22

23

24

25

26

27

28

                                                     iii
                      DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(6)
          Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 5 of 19



 1   I.       SUMMARY OF REPLY

 2            By Congressional and regulatory mandate, defendants Simple Financial Technology

 3   Corp. (“Simple”) and Compass Bank (“Compass,” together, “Defendants”) are required to aid

 4   in the prevention of money laundering and terrorist financing by crafting a Customer

 5   Identification Program (“CIP”) tailored to the particular risks of their business. Because

 6   Simple is an online-only deposit platform with no branches, Defendants are unable to

 7   physically verify an applicant’s identity the way traditional brick-and-mortar branches can: by

 8   inspecting original documents and requiring in-person meetings to confirm the applicant

 9   actually is who she says she is, and not someone with a stolen Social Security Number sitting

10   behind a computer screen, somewhere overseas, out to commit fraud or worse.

11            Federal law requires Defendants to take into account these particular circumstances in

12   creating the risk-based CIP procedures they will use to verify the identity of customers who

13   apply online for deposit accounts. Defendants’ procedures must be “based on the bank’s

14   assessment of the relevant risks, including those presented by various types of accounts

15   maintained by the bank, the various methods of opening accounts provided by the bank, the

16   various types of identifying information available, and the bank’s size, location, and customer

17   base.” 31 C.F.R. § 1020.220(a)(2). The regulations also require that Defendants’ CIP “must

18   include procedures for responding to circumstances in which the bank cannot form a

19   reasonable belief that it knows the true identity of a customer,” including those circumstances

20   “[w]hen the bank should not open an account.” Id. § 1020.220(a)(2)(iii)(A) (emphasis added).

21            In other words, the regulations confer on Defendants the discretion to decline to open

22   accounts when they determine the identity of the proposed customer cannot be verified. Here,

23   Defendants determined that, based on the circumstances, the technology, and the nature of

24   Simple’s online-only business, they could not verify the identity of a non-citizen. For

25   Defendants to have ignored this determination and proceeded to open accounts anyway would

26   have violated the specific federal law governing their business operations. They could not,

27   would not, and did not do that. Yet that is exactly what Plaintiff expected Defendants to have

28
                                                 1
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                               PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 6 of 19



 1   done, based on her personal opinion about what constitutes “good-enough compliance” with

 2   these national security regulations.

 3          Deploying over-the-top rhetoric, Plaintiff claims that Defendants are “obsessed with

 4   the ‘alien-ness’ of non-citizens,” and consider non-citizens to be “gangsters, foreign dictators,

 5   or other nefarious characters.” (Opp. at 6–7.) She asserts that her own lawsuit is foolish

 6   because Defendants “may just steal [non-citizens’] money after the fact and hope that the

 7   affected individuals are too afraid or lack the resources to sue.” (Id.) These baseless

 8   statements have no place in this Court and, moreover, they lack any semblance of logic.

 9   Defendants are for-profit financial institutions that want as many depositors as possible

10   because that is how they make money—Defendants do not want to turn away new customers,

11   they want to add them. If Defendants could have accepted Plaintiff (or any applicant) with

12   confidence that they were complying with their federal obligations, they would have done so.

13   To assert otherwise defies common sense and lacks the plausibility required by Rule 8.

14   Plaintiff’s related accusations of corporate xenophobia are equally preposterous. Defendants

15   are part of an international banking group, headquartered in Spain, with operations around

16   the world. Her assertion that members of a non-U.S.-based international banking group would

17   discriminate against non-U.S. citizens is not plausible.

18          For all her rhetoric, Plaintiff never actually addresses, much less denies, the identity-

19   verification problem that Defendants face. She just argues Defendants should rely on the

20   government’s issuance of a Social Security Number as a proxy for verifying her identity. But

21   a Social Security Number typed into a website does not by itself verify identity—identity

22   thieves prove that every day. Nor do the Bank Secrecy Act’s (“BSA”) implementing

23   regulations allow Defendants to rely on someone else’s verification of Plaintiff’s identity, not

24   even the government’s. Defendants are obliged to develop and implement their own risk-

25   based procedures to verify an applicant’s identity. The regulations never say, “if someone has

26   a Social Security Number, no further identity verification is necessary.” Rather, a non-

27   citizen’s tax ID or other identification number is among the bare minimum of information

28   required to open an account.
                                                2
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 7 of 19



 1          Finally, Plaintiff fails to appreciate that Defendants must not only confirm a

 2   customer’s identity at the time the account is opened, 31 C.F.R. § 1020.220(a)(2)(i)(A), they

 3   must also verify the customer’s identity “within a reasonable time after the account is

 4   opened,” 31 C.F.R. § 1020.220(a)(2)(ii). The regulation governing account opening requires,

 5   at minimum, an identification number like a Social Security Number; the regulation

 6   governing post-opening identity verification requires Defendants to use that Social Security

 7   Number to dig deeper. Because there are two separate regulations, one requiring Defendants

 8   to identity an applicant and another requiring Defendants to verify the applicant’s identity,

 9   they cannot be treated the same. Plaintiff’s position that providing a Social Security Number

10   alone is sufficient to verify identity is wrong.

11          Against this backdrop, Plaintiff’s claims should be dismissed. Her claim under Section

12   1981 fails as a matter of law because the conduct she alleges was not actionable

13   discrimination, it was mandatory compliance with the BSA’s implementing regulations

14   governing the opening of accounts and the verification of potential customer identities. Her

15   claim under the Unruh Act also fails as a matter of law because the challenged policy of

16   customer verification is not arbitrary; it furthers the compelling social policy of national

17   security generally, and preventing terrorist financing and money laundering specifically, as

18   codified by Congress in the BSA and the Department of the Treasury in its implementing

19   regulations.1

20          These defects are fatal to all Plaintiff’s claims, but her claims against BBVA Compass

21   Bancshares, Inc. and BBVA Compass Financial Corporation (the “BBVA Defendants”) fail

22   for two additional reasons.2 First, this Court lacks personal jurisdiction over them because

23   neither engages in banking activities in California or anywhere else. Second, the Complaint

24   pleads no factual allegations linking these entities to the conduct giving rise to this lawsuit.

25      1
             The Financial Crimes Enforcement Network, or “FinCEN,” is the Treasury Department
     agency responsible for enforcing the requirements of the Bank Secrecy Act. FinCEN has actively
26   pursued enforcement actions against money services businesses, securities businesses, casinos,
     and depository institutions for non-compliance with BSA requirements. See
27   https://www.fincen.gov/news-room/enforcement-actions (last accessed Aug. 27, 2019).
        2
28           Throughout this reply, “Defendants” shall refer to Simple and Compass, and not the
     BBVA Defendants, which are not subject to personal jurisdiction.
                                                  3
                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
       Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 8 of 19



 1          Plaintiff thinks she knows better than Defendants the difficulties they face in verifying

 2   non-citizens’ identities, and believes her view of what is sufficient to ensure national security

 3   should control. But Congress and the Department of the Treasury gave that responsibility to

 4   Defendants, not Plaintiff. Imposing liability here puts online-only financial institutions

 5   between an impossible rock and a hard place—either honor their BSA obligations and face a

 6   class action, or relax their BSA compliance obligations and risk a governmental enforcement

 7   action and massive fines. Letting this case move beyond the pleadings stage puts all financial

 8   institutions operating in the online space in this untenable position. This is bad for the

 9   economy, bad for online-only financial service providers and the emerging FinTech industry,

10   and bad for consumers.

11          There was no discrimination here. The Complaint should be dismissed without leave

12   to amend.

13   II.    PLAINTIFF’S SECTION 1981 CLAIM FAILS AS A MATTER OF LAW

14          BECAUSE SHE HAS SUED OVER DEFENDANTS’ COMPLIANCE WITH THE

15          BANK SECRECY ACT AND ITS IMPLEMENTING REGULATIONS.

16          A.      Plaintiff’s Section 1981 claim fails because the Bank Secrecy Act is a

17                  more specific statute and therefore controls.

18          Plaintiff does not dispute that the BSA and its implementing regulations specifically

19   govern the procedures Defendants must develop for verifying the identity of non-citizens

20   applying for accounts, while Section 1981, in contrast, generally prohibits discrimination in

21   the making of contracts. As explained in the moving papers, liability under the more general

22   statute may not be imposed based on Defendants’ compliance with the more specific BSA and

23   its requirements. See Brown v. GSA, 425 U.S. 820, 834 (1976) (“In a variety of contexts the

24   Court has held that a precisely drawn, detailed statute pre-empts more general remedies.”).

25   Put another way, the more precisely and narrowly drawn BSA governs over the broader and

26   more general Section 1981. (ECF No. 19, at 8–12.)

27

28
                                                4
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 9 of 19



 1          Plaintiff argues this canon of interpretation applies only when compliance with the

 2   more general statute and the more specific one is literally impossible. (Opp. at 5.)3 But she is

 3   wrong. The Supreme Court has instructed: “[W]e know of no authority for the proposition

 4   that the canon is confined to situations in which the entirety of the specific provision is a

 5   ‘subset’ of the general one . . . What counts for application of the general/specific canon is

 6   not the nature of the provisions’ prescriptions but their scope.” RadLAX Gateway Hotel, LLC

 7   v. Amalgamated Bank, 566 U.S. 639, 648 (2012). Indeed, the Ninth Circuit has held that when

 8   the more specific provision regulates the particular conduct in question and is in tension with

 9   the more general edict, the specific provision governs even where it would be theoretically

10   possible for the defendant to comply with the more general one. United States v. 103 Elec.

11   Gambling Devices, 223 F.3d 1091 (9th Cir. 2000).

12          In 103 Electric Gambling Devices—a case Plaintiff does not attempt to distinguish—

13   the government brought a forfeiture action against some electronic gaming machines, arguing

14   they were “gambling devices” on Native American land and therefore required a tribal-state

15   compact under the Johnson Act. Id. at 1093. But another statute, the Indian Gaming

16   Regulatory Act (“IGRA”), permitted games on Native American land without a tribal-state

17   compact if the games qualified as “bingo” under the IGRA. Id. The court held the games met

18   the IGRA’s more specific description of “bingo,” placing the games outside the purview of

19   the Johnson Act, a statute that applied generally to all gambling devices. Id. at 1102–03.

20   Compliance with both statutes was certainly possible—a tribal-state compact could be entered

21   into even if the game met the requirements to be considered “bingo” under the IGRA—but the

22   Ninth Circuit held that “Congress’s most recent relevant word on” the subject is what

23   governs, and it must accordingly be given effect. Id. Thus, Plaintiff’s position is incorrect that

24   compliance with both the BSA and Section 1981 must be literally impossible before the Court

25   can determine that the BSA, Congress’s most relevant word on what banks must do to vet

26   customers, is not discrimination under Section 1981. Instead, the BSA must be given effect.

27
        3
             Plaintiff’s reference to the test for repeal by implication is misguided and irrelevant. (Opp.
28   at 3.) No one argues the BSA impliedly repealed Section 1981.
                                                5
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 10 of 19



 1          Ignoring the BSA’s requirements, Plaintiff argues Defendants must treat all non-

 2   citizen account applicants exactly “the same as they would treat a citizen.” (Opp. at 3.) She

 3   also argues that Defendants’ policies are based merely on “stereotypes” about non-U.S.

 4   citizens. (Id. at 6.) But identical treatment is not required by law. In the BSA’s regulations,

 5   citizenship expressly is one of the data points mentioned in the context of identity

 6   verification—contrary to Plaintiff’s view, those regulations do not treat non-citizens the same

 7   as citizens; the regulations distinguish between them. 31 C.F.R. § 1020.220(a)(2)(i)(A)(4)(i),

 8   (ii).4 Indeed, financial institutions are afforded the flexibility to craft their CIPs taking into

 9   account (a) the types of documents that may be presented, (b) limitations on the bank’s ability

10   to scrutinize the documents based on the particular business model, and (c) relevant

11   differences between citizens and non-citizens. Because the BSA and its implementing

12   regulations allow Defendants and other financial institutions to treat non-citizens differently

13   from citizens when verifying the identity of new applicants, the more general

14   anti-discrimination mandate of Section 1981 must yield to the more specific regime of the

15   BSA.

16          Plaintiff surmises that Defendants are familiar with the documents the putative class

17   members will offer to verify their identity, listing a variety of U.S. documents she claims

18   “non-citizens with social security numbers have[.]” (Opp. at 6 (emphasis added).) This is at

19   best disingenuous; she lists only documents that a non-citizen with a Social Security Number

20   may apply for—no authority requires such persons to submit such an application or

21   guarantees that, if they applied, they would get the documents. For instance, someone may

22   apply for an employment authorization card or a state-issued driver’s license, but the Court

23   cannot assume that every non-citizen with a Social Security Number “has” one, as Plaintiff

24   claims. What is more, the argument appears based on Plaintiff’s counsel’s own authority. (See

25      4
             Plaintiff concedes, as she must, that the regulation distinguishes between citizens and non-
     citizens, but says this “was intended to avoid the discrimination Defendants say the BSA
26   legalized.” For this facile conclusion she cites no legislative history or other valid indicia of
     congressional intent. And there would be none. The regulations must be read in the context of the
27   overall statutory scheme, and that context is that Congress made financial institutions partners in
     the war on terror and conferred on them significant discretion in crafting a CIP that meets the
28   BSA’s requirements.
                                                6
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 11 of 19



 1   ECF No. 32-2 at ¶ 3 (stating Plaintiff’s counsel’s conclusory, unsupported opinion “that all

 2   factual contentions made in support of my attached motion are true and correct”).) This is

 3   another example of Plaintiff attempting to arrogate to herself the final word on what

 4   procedures should or should not be part of Defendants’ CIP. And her premise is flawed, as the

 5   mere fact that an applicant can supply a Social Security Number, however procured, does not

 6   satisfy Defendants’ statutory and regulatory customer identity verification requirements.

 7          Plaintiff also speculates that unspecified “government agencies and other banks”

 8   “generally accept[]” some or all of the documents Plaintiff’s counsel supposes non-citizens

 9   may have. Yet whether or not a particular governmental agency accepts an identity document

10   for one purpose (for instance, assessing an asylum application) has no bearing upon whether a

11   financial institution would or should accept the same document for the purpose of verifying a

12   person’s identity under the BSA’s regulatory regime.

13          Section 1981 imposes a critical but general regulation on all businesses; the BSA and

14   its implementing regulations impose a specific regulation upon financial institutions only.

15   Because the BSA’s rules are more specific than Section 1981’s general rules, the BSA’s rules

16   control. Plaintiff’s claim that Defendants violated Section 1981 by complying with those rules

17   fails as a matter of law.

18          B.      Plaintiff’s Section 1981 claim is not plausible because Defendants were

19                  complying with the Bank Secrecy Act, not discriminating.

20          Plaintiff’s interpretation of Section 1981 as absolutely forbidding any differential

21   treatment of a protected class is an implausible oversimplification. Differential treatment

22   between citizens and non-citizens appears throughout federal law, starting with the

23   Constitution itself, which restricts the Office of the President to natural born citizens. U.S.

24   Const. art. II, § 1, cl. 6 (“No Person except a natural born Citizen, or a Citizen of the United

25   States . . . shall be eligible to the Office of the President”). Similarly, only United States

26   citizens and nationals may be appointed to competitive service federal jobs. Exec. Order No.

27   11,935, 5 C.F.R. § 7.3 (1976).

28
                                                7
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 12 of 19



 1          Plaintiff’s strained comparisons to landlords and the Americans with Disabilities Act

 2   regulations are inapt. (Opp. at 4–5.) The BSA recognizes and builds in the flexibility financial

 3   institutions need to craft identity-verification procedures that meet national security concerns

 4   and account for the particular circumstances and risks those institutions face. Unlike other

 5   areas of law, the BSA and its regulations place the burden of protecting against money

 6   laundering and terrorism directly onto the financial institutions themselves. This weighty

 7   responsibility, coupled with the risk of enforcement and sanctions in the face of non-

 8   compliance, means Defendants must implement careful, conscientious, and robust internal

 9   processes and procedures. Plaintiff’s position that a financial institution cautiously crafting

10   those processes and procedures is discriminating against her rather than complying with its

11   legal obligations is implausible under Rule 8.

12          The closest industry analog with a similarly direct responsibility for public safety in

13   the face of potential terrorism is the airline industry. Congress gives airlines the discretion to

14   refuse to transport (i.e., eject) passengers whom the carrier decides might be inimical to

15   safety. (Mot. at 14–15); 49 U.S.C. § 44902. Plaintiff argues the airline cases are not relevant,

16   but they show that no liability should be imposed for compliance with federal law even if a

17   plaintiff later argues it was discriminatory. As pilots and airline carriers are responsible for

18   the safety of their passengers, so are financial institutions on the frontline of the nation’s

19   defense against money laundering and terrorist financing networks. And just as the airlines

20   are permitted to exercise discretion in “the ascertainment of the necessity for denying passage

21   to one seeking it,” Williams v. Trans World Airlines, 509 F.2d 942, 948 (2d Cir. 1975);

22   Dasrath v. Continental Airlines, Inc., 467 F. Supp. 2d 431, 445–49 (D.N.J. 2006), so too are

23   Defendants permitted—indeed, required—to exercise discretion in crafting their CIP and in

24   deciding whether they can or cannot verify an applicant’s identity.

25          Plaintiff also tries to distinguish the airline cases on the basis that airline personnel

26   make the challenged decisions on a case-by-case basis. But this proves the whole point: the

27   airline carriers had the benefit of in-person observation of the plaintiffs’ behavior. Simple, by

28   contrast, operates exclusively online; it lacks the opportunity to interact with prospective
                                                8
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 13 of 19



 1   account holders, to consider their demeanor, or to review their original identification

 2   documents. Defendants must make decisions that impact national security within these

 3   constraints, which the regulations recognize by conferring discretion and flexibility in

 4   formulation of internal CIP procedures.5

 5          Finally, Plaintiff argues that Defendants espouse “repugnant stereotypes and irrational

 6   fears . . . that non-citizens with valid social security numbers pose a greater risk of terrorist or

 7   money-laundering activities” than U.S. citizens. (Opp. at 8.) Defendants do nothing of the

 8   sort. The point is that the true identities of non-citizens may be harder for Defendants to

 9   assess than with respect to citizens, for all of the reasons already discussed: the identity

10   documents may be unfamiliar, the plain text of the regulations permits, if not requires,

11   citizenship to be a factor that affects the vetting process, and an online-only bank is limited in

12   the ways it can verify a prospective customer’s identity.

13          This same misapprehension leads Plaintiff to argue that the motion delves into factual

14   matters outside the pleadings, because she claims the allegations do not speak to whether non-

15   citizens with Social Security Numbers pose a higher security risk than citizens. (Opp. at 2–3.)

16   Again, whether or not such persons actually pose a higher risk is beside the point. What

17   matters is that the BSA and its implementing regulations required Defendants to be confident

18   that they could reasonably verify the identities of non-citizens before opening accounts for

19   them, and required Defendants to exercise their discretion in crafting an appropriate CIP. No

20   outside facts are required to reach that conclusion, because any other reason for turning away

21   new depositors who are non-citizens, other than federal BSA compliance, fails the plausibility

22   test under Rule 8.6

23      5
             Though their reasoning differs, the parties agree that Perez lacks any persuasive force
24   here. (Mot. at 10; Opp. at 5 (“Plaintiffs’ counsel knows better than to attempt to cite unpublished,
     pending cases. As such, Plaintiffs feel no need to argue the similarity between this case and Perez
25   v. Wells Fargo & Co., No. 17-CV00454-MMC, 2017 in depth at this juncture.”).)
        6
             Plaintiff’s accusation of future theft based on a South China Morning Post article
26   reporting on protests in Spain by Chinese residents claiming BBVA froze their accounts under
     new Spanish anti-money laundering regulations is untoward. The regulations of Spain are not at
27   issue here and the article does not support Plaintiff’s inflammatory characterization that BBVA
     “convert[ed] funds which they held in trust for ordinary Chinese citizens in Spain.” (Opp. at 7.) A
28   hearsay news article about events in Spain is irrelevant to this dispute.
                                                9
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 14 of 19



 1           C.     Plaintiff fails to distinguish between the regulations governing account

 2                  opening and identity verification.

 3           Plaintiff argues that she has a Social Security Number, meaning that her identity was

 4   already verified by the federal government, so Defendants should have just relied on that. Her

 5   position runs counter to logic and the regulations, which she ignores.

 6           For starters, the fact that one has a Social Security Number to type into an online

 7   application does not, by itself, verify identity. Social Security Numbers are the targets of

 8   identity thieves for this very reason: anyone can use them, especially online. It may be that

 9   the federal government performed a comprehensive investigation to issue Plaintiff a Social

10   Security Number at one point in time, but that in no way protects Defendants (or Plaintiff)

11   from the risk that someone might steal her Social Security Number to open an online-only

12   financial account. That heightened risk necessitates heightened vigilance. And the regulations

13   require it.

14           Plaintiff’s erroneous position that a financial institution can discharge its identity

15   verification obligations with a Social Security Number alone stems from her conflation of two

16   distinct parts of the applicable regulation. One section requires the development of procedures

17   “for opening an account that specify the identifying information that will be obtained from

18   each customer.” 31 C.F.R. § 1020.220(a)(2)(i)(A) (emphasis added). This section includes an

19   identification number like a Social Security Number among the minimum information

20   required to open an account, which for non-citizens shall be one or more of “[a] taxpayer

21   identification number; passport number and country of issuance; alien identification card

22   number; or number and country of issuance of any other government-issued document

23   evidencing nationality or residence and bearing a photograph or similar safeguard.” Id.

24   § 1020.220(a)(2)(i)(A)(4)(ii).

25           Plaintiff ignores entirely the other section of the regulation requiring Defendants to

26   develop “procedures for verifying the identity of the customer, using information obtained in

27   accordance with paragraph (a)(2)(i) of this section, within a reasonable time after the account

28   is opened.” 31 C.F.R. § 1020.220(a)(2)(ii) (emphasis added). This section establishes by its
                                                10
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 15 of 19



 1   terms that Defendants cannot rely solely on a Social Security Number. It requires financial

 2   institutions to take the information initially obtained at the time of account opening (including

 3   the Social Security Number) and use it to verify the customer’s identity. It is here that

 4   Plaintiff’s arguments fall apart, because the regulations governing the verification stage is

 5   tailored to very circumstances Defendants face. That regulation contemplates—and requires

 6   Defendants to develop CIP procedures to address—“situations where . . . the bank is not

 7   familiar with the documents presented; the account is opened without obtaining documents;

 8   the customer opens the account without appearing in person at the bank; and where the bank

 9   is otherwise presented with circumstances that increase the risk that the bank will be unable to

10   verify the true identity of a customer through documents.” Id. § 1020.220(a)(2)(ii)(B)(2).

11          And finally, directly contrary to Plaintiff’s position that Defendants must open an

12   account for her, the regulations expressly authorize Defendants to decline to open an account

13   when Defendants “cannot form a reasonable belief that it knows the true identity of a

14   customer.” Id. § 1020.220(a)(2)(iii)(A) (“These procedures should describe . . . [w]hen the

15   bank should not open an account”). That permissible conduct is exactly what Plaintiff

16   challenges here. At bottom, Plaintiff complains that Defendants’ CIP is too cautious. But

17   careful, conscientious, prudent conformity with the BSA’s rules and regulations is not

18   discriminatory, it is compliance. Plaintiff’s Section 1981 claim should be dismissed.

19   III.   PLAINTIFF’S UNRUH ACT CLAIM FAILS AS A MATTER OF LAW BECAUSE

20          THE POLICIES PLAINTIFF CHALLENGES FURTHER PUBLIC POLICY AND

21          ARE NON-ARBITRARY.

22          Dismissal of the Unruh Act claim is required because differential treatment is not

23   actionable if there is a “compelling social policy” favoring it. Koire v. Metro Car Wash, 40

24   Cal. 3d 24, 38 (1985). Further, the Unruh Act “prohibits only arbitrary, invidious or

25   unreasonable discrimination.” Sargoy v. Resolution Tr. Corp., 8 Cal. App. 4th 1039, 1043

26   (1992). Defendants explained that the compelling social policy at issue here is national

27   security, and what Plaintiff would characterize as discrimination was never arbitrary,

28   invidious, or unreasonable. It was instead a reasonable implementation of the obligations
                                                11
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 16 of 19



 1   imposed on Defendants by the BSA and its regulations. (ECF No. 19, at 16–18.)

 2          In her one-paragraph response to this point, citing no authority whatsoever, Plaintiff

 3   claims Defendants’ policy is arbitrary because there is no evidence that non-citizens pose a

 4   higher risk of terrorism or money laundering than do citizens. (ECF No. 32, at 8.) This is a

 5   non sequitur that misses the point entirely. Defendants’ policy does not assume that U.S.

 6   citizens are less likely to be criminals; the opposite may be true. But federal law requires

 7   Defendants to have confidence in their ability to verify the identity of account applicants—

 8   innocent or not—and Defendants determined in their discretion and with knowledge of their

 9   own operations that they lacked that confidence when it came to non-citizens. Congress and

10   Treasury made the rules, and neither Plaintiff nor Defendants are empowered, much less

11   qualified, to override them.

12          Plaintiff next argues that a different test applies under the Unruh Act for a claim based

13   on a “total denial of service” versus a claim based on a discount. (Opp. at 9 & n.6.) She cites

14   no authority for this distinction, and she is incorrect. The same standard applies in both

15   circumstances, and that standard holds that there is no liability when, as here, the alleged

16   discrimination is reasonable, non-arbitrary, and justified by policy considerations. See, e.g.,

17   Sargoy, 8 Cal. App. 4th at 1043, 1045 (affirming order sustaining demurrer to Unruh Act

18   claim alleging age-based complete denial of access to a certain type of bank account because

19   of “policy considerations”); Lazar v. Hertz Corp., 69 Cal. App. 4th 1494, 1499 (1999)

20   (affirming order sustaining demurrer to Unruh Act claim because a complete “refusal to rent

21   to drivers under age 25” was reasonable and non-arbitrary).

22          Defendants’ compliance with their BSA obligations is not a violation of the Unruh Act

23   as a matter of law, and Plaintiff’s Unruh Act claim should be dismissed.

24

25

26

27

28
                                                12
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 17 of 19



 1   IV.    THE BBVA DEFENDANTS SHOULD BE DISMISSED BECAUSE THIS COURT

 2          LACKS PERSONAL JURISDICTION OVER THEM AND BECAUSE NO FACTS

 3          ARE PLEADED AGAINST THEM.

 4          A.       The BBVA Defendants are not subject to personal jurisdiction.

 5          The Court lacks specific personal jurisdiction over the BBVA Defendants because

 6   neither engages in any banking activities whatsoever, let alone in California.7 BBVA

 7   Compass Bancshares, Inc. is a financial holding company with no banking operations,

 8   products, or services whatsoever; it is not involved in the day-to-day operations of any its

 9   subsidiaries. (ECF No. 18-2 ¶¶ 2–3. BBVA Compass Financial Corporation is a commercial

10   equipment leasing company that does not engage in any retail banking, has no banking

11   operations, and provides no deposit-taking products or services. (ECF No. 18–1 ¶ 2.) As

12   explained in the BBVA Defendants’ motion to dismiss, (ECF No. 18), personal jurisdiction is

13   lacking in these circumstances. Reddy v. Medquist, Inc., No. CV 10-1830-VBF (DTBx), 2010

14   WL 11595765, at *2 (C.D. Cal. Apr. 29, 2010) (plaintiff did not meet her burden of showing

15   court had general or specific jurisdiction over defendant that was “a holding company with no

16   California operations”).

17          None of Plaintiff’s counterarguments has merit. First, Plaintiff claims the Court may

18   exercise personal jurisdiction over the BBVA Defendants based solely on her allegation—

19   with no factual support and contrary to the record—that the BBVA Defendants conspired with

20   or are the alter egos of the other Defendants. Plaintiff ignores black-letter law that such

21   allegations are insufficient. Walden v. Fiore, 571 U.S. 277, 283 (2014) (“[T]he relationship

22   must arise out of contacts that the ‘defendant himself’ creates with the forum State.”) (citation

23   omitted and emphasis in original); Brown v. 140 NM LLC, No. 17-cv-05782-JSW, 2019 WL

24   118425, at *8 (N.D. Cal. Jan. 7, 2019) (finding no specific jurisdiction based on plaintiff’s

25   allegations that the defendants “were participating in the same conspiracy as the California

26   defendants”).

27

28      7
            Plaintiff concedes this Court lacks general personal jurisdiction. (ECF No. 32 at 2.)
                                                  13
                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 18 of 19



 1          Second, Plaintiff requests jurisdictional discovery. But each BBVA Defendant has

 2   submitted declarations making it clear that neither had anything to do with anything in

 3   California relating to this case. Plaintiff has not controverted these facts nor articulated what

 4   facts she expects to discover that would materially affect the outcome of the motion. There is

 5   no basis for this fishing expedition.

 6          Finally, Plaintiff argues the Court may exert jurisdiction over the BBVA Defendants

 7   because they are sophisticated entities represented by the same counsel as the other

 8   Defendants. This argument is baseless. Neither choice of counsel nor party sophistication

 9   changes the rule that “[e]ach defendant’s contacts with the forum State must be assessed

10   individually.” Calder v. Jones, 465 U.S. 783, 790 (1984). The constitutional personal

11   jurisdiction analysis applies equally to corporate entities as to natural persons, and a party is

12   not required to retain separate counsel to assert a personal jurisdiction defense. See, e.g.,

13   Penny Newman Grain Co. v. Midwest Paint Servs., Inc., Case No. No. CV-F-06-1020

14   OWW/DLB, 2007 WL 4531700, at *13 (E.D. Cal. Dec. 18, 2007) (granting motion to dismiss

15   for lack of personal jurisdiction and noting that “[t]he fact that Norberg is represented by the

16   same attorney representing [another party] does not diminish the burden on Norberg [of

17   litigating in California]”).

18          The BBVA Defendants were improvidently named and they should be dismissed for

19   lack of personal jurisdiction.

20          B.      Plaintiff’s claims against the BBVA Defendants fail because she pleads no

21                  facts against them.

22          In addition to the absence of personal jurisdiction, Plaintiff’s allegations against the

23   BBVA Defendants do not pass muster under Rule 12(b)(6). Plaintiff admits that “specific

24   allegations of discrimination have not been adequately alleged against each and every

25   defendant[.]” (Opp. at 10.) But she claims it is sufficient for her to rest on “a theory of

26   conspiracy,” without alleging a single fact to suggest a conspiracy exists. (Id.) By this logic, a

27   claim against any corporate entity would survive dismissal if a plaintiff conclusorily pleads

28   that the corporate defendant conspired with any other member of its corporate family. That
                                                14
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
      Case 4:19-cv-01541-JST Document 35 Filed 09/03/19 Page 19 of 19



 1   premise is legally incorrect. E.g., Innerlite, Inc. v. Zirc Dental Prod., Inc., Case No. 13-7501,

 2   2014 WL 12601024, at *5 (C.D. Cal. Sept. 2, 2014) (dismissing holding company because

 3   “no facts have been alleged to support a claim” against that specific entity).

 4          The claims against the BBVA Defendants fail as a matter of law, and Plaintiff has not

 5   suggested how she could amend the Complaint to state a plausible claim against them based

 6   on a conspiracy theory or otherwise. Dismissal is warranted.

 7   V.     CONCLUSION

 8          For these reasons, and as set forth in the moving papers, Plaintiff’s claims should be

 9   dismissed without leave to amend.

10

11   Dated: September 3, 2019                    KATTEN MUCHIN ROSENMAN LLP

12

13                                               By:         /s/ Gregory S. Korman

14                                                     Attorneys for Defendants BBVA Compass
                                                       Bancshares, Inc., Simple Finance Technology
15                                                     Corp., BBVA Compass Financial
                                                       Corporation, and Compass Bank
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                15
                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                              PURSUANT TO RULES 12(b)(2) AND 12(b)(6)
